Order entered June 9, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01390-CR

                     LUIS ANTONIO RIQUIAC-QUEUNAY, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F-1330617-X

                                          ORDER
       The State’s June 8, 2015 motion for an extension of time in which to file its brief is

GRANTED. The brief, which was filed simultaneously with the State’s motion, is deemed

timely filed on June 8, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE